Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-14, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bolshakov (US 2010/0263449 A1).
Regarding claims 1 and 18, Bolshakov discloses a method of hydrocarbon tubular evaluation, the method comprising: 
conveying
inducing with a transmitter a horizontal shear (SH) wave signal [0024 tool having an acoustic transducer, such as an EMAT, can be disposed within a downhole tubular, activated to induce one or more SH modes in the tubular, and the resulting waveforms monitored], propagating a first SH wave along a first circumferential path to a first receiver of a plurality of offset receivers [fig. 3 depicts three equidistance transducers where in one example shows transmitter #36 and receiver pairs #38 and #40 with path L1 which is shorter than path L2], and propagating a second SH wave along a second circumferential path to the first receiver [0020 describes L1 (clockwise) and L2 (counterclockwise) paths], the first circumferential path being shorter than the second circumferential path [fig. 5 depicts SH0 and SH1 arrivals which have traveled 1/3 and 2/3 of the casing circumference];
identifying a first higher order SH mode
identifying a second higher order SH mode signal received at the first receiver, the second higher order SH mode signal responsive to a second higher order SH mode engendered by the second SH wave [0024 describes measuring plural wave modes];
estimating a dominant frequency
estimating a group velocity
estimating a tubular parameter using the dominant frequency and the group velocity [0025 determined that casing (or tubular) thickness is measurable based on results of a single nth mode. This is possible by measuring either group velocity and frequency, or group and phase velocities of the nth mode (n > 0).].
(claim 18, Bolshakov teaches an apparatus for hydrocarbon tubular evaluation, the apparatus comprising: a logging tool having disposed thereon a plurality of transducers, the logging tool configured for conveyance in a tubular with a carrier, the plurality of transducers including a transmitter configured to induce a horizontal shear (SH) wave signal, and a plurality of offset receivers including a first receiver and a second receiver, a first SH wave of the induced SH wave signal propagating along a first circumferential path to the first receiver, and a second SH wave from the induced SH wave signal propagating along a second circumferential path to the first receiver, the first circumferential path being shorter than the second circumferential path [0020 body 34 having transducers arranged along the body 34. In this example, the transducers include a transmitter 36 and a pair of receivers 38, 40 where the receivers 38, 40 are disposed on the body 34 outer circumference each about 120° from the transmitter 36]; at least one processor associated with the logging tool configured to: identify higher order SH mode signals received at a plurality of offset receivers responsive to a higher order SH mode engendered by the horizontal shear (SH) wave; estimate a dominant frequency for higher order SH mode from the higher order SH mode signals; estimate a group velocity for the higher order SH mode from the higher order SH mode signals; and estimate a tubular parameter using the dominant frequency and the group velocity [rejection is similar to claim 1].)
Regarding claim 2, Bolshakov teaches the method of claim 1, further comprising propagating a third SH wave along a third circumferential path to a second receiver of the plurality of offset receivers and identifying a third higher order SH mode signal received at the second receiver, propagating a fourth SH wave to the second receiver along a fourth circumferential path and identifying a fourth higher order SH mode signal received, the third circumferential path being shorter than the fourth circumferential path [fig. 6 shows example of probe moving and probe stationary; 0031 data was acquired while drawing the probe upward; the examiner then understands that measurements are repeated].
Regarding claim 3, Bolshakov teaches the method of claim 1 wherein the tubular parameter comprises at least one of: i) location of the tubular; ii) thickness of a wall of the tubular; and iii) at least one property of a defect of the tubular; iv) a bond of the tubular with cement; v) outer diameter of the tubular; vi) a presence of a joint; and vii) a location of a joint [0002 method for evaluating the thickness, quality, and presence of a cement bond; 0005 casing damage].
Regarding claim 4, Bolshakov teaches the method of claim 2 estimating the group velocity comprises estimating a time delay between receiving the first SH wave at the first receiver and receiving the third SH wave at the second receiver, and employing a cross-correlation between a first portion of the first higher order SH mode signal from the first receiver and a second portion of the third higher order SH mode signal from the second receive [0020; 0034 The calculations also included time of flight based on the maximum of cross-correlation function between the signals that traveled 1/3rd and 2/3rd of the circumference to different receivers.].
Regarding claim 5, Bolshakov teaches the method of claim 1 wherein estimating the tubular parameter comprises estimating the tubular parameter independent of the fundamental horizontal shear wave mode (SH0) [abstract SH1 modes].
Regarding claim 6, Bolshakov teaches the method of claim 1 wherein the tubular comprises casing installed in the borehole using cement [0030 three types of physical models of cemented pipe used in the experiments are schematically depicted in FIGS. 4 a-4 c].
Regarding claim 7, Bolshakov teaches the method of claim 2, wherein estimating the group velocity comprises estimating a time delay between receiving the second SH wave at the first receiver and receiving the fourth SH wae at the second receiver comprising employing a cross-correlation between a first portion of the second order SH mode from the first receiver and a second portion of the fourth higher order SH mode signal from the second receiver [0034 cross-correlation function between the signals that traveled ⅓rd and ⅔rd of the circumference to different receivers].
Regarding claim 9, Bolshakov teaches the method of claim 1 wherein the tubular comprises production tubing [0006 The tubular may include casing lining a wellbore or production tubing disposed in a wellbore.].
Regarding claim 10, Bolshakov teaches the method of claim 1 wherein inducing the SH wave signal in the tubular comprises exciting the SH wave signal with an electromagnetic acoustic transducer [0006 The method involves inserting a tool into the tubular, the tool having an electromagnetic acoustic transducer (EMAT)].
Regarding claim 11, Bolshakov teaches the method of claim 1 comprising conducting further operations in the formation in dependence upon the tubular parameter [0005 identifying casing defects].
Regarding claim 12, Bolshakov teaches the method of claim 11 wherein the further operations comprise at least one of i) geosteering; ii) drilling additional boreholes in the formation; iii) performing additional measurements on the formation; iv) estimating additional parameters of the formation; v) installing equipment in the borehole; vi) evaluating the formation; vii) optimizing present or future development in the formation or in a similar formation; viii) optimizing present or future exploration in the formation or in a similar formation; ix) installing equipment in the borehole; x) producing one or more hydrocarbons from the formation; xi) repairing the tubular; xii) replacing the tubular [0005 identifying casing defects].
Regarding claim 13, Bolshakov teaches the method of claim 1 wherein the tubular parameter comprises a characteristic of a structural feature relating to the at least one tubular [0005 identifying casing defects; 0006 tubular may include casing lining].
Regarding claim 14, Bolshakov teaches the method of claim 13 wherein the structural feature comprises at least one of i) tubular ovality of the at least one tubular; ii) deformation of the at least one tubular; iii) corrosion of the at least one tubular, iv) perforation of the at least one tubular, v) a material property of the at least one tubular; vi) a material property of a material surrounding the at least one tubular.
Regarding claim 16, Bolshakov teaches the method of claim 1 wherein plurality of offset receivers are azimuthally offset [fig. 3 shows transmitter and two receivers located around circumference of borehole].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolshakov (US 2010/0263449 A1) as applied to claim 4 above, and further in view of Wu (US 2019/0376383 A1).
Regarding claim 8, Bolshakov teaches the method of claim 4 wherein the first receiver is located a first distance from the transmitter along a shortest circumferential path and the second receiver is located a second distance from the transmitter along another shortest circumferential path, wherein the second distance is greater than the first distance [fig. 3 distance from transmitter #36 to receiver #38 labeled L1 is shorter than clockwise distance from transmitter #36 to receiver #40].
Bolshakov does not explicitly teach … and yet Wu teaches estimating the dominant frequency comprises: performing a Fast Fourier Transform (FFT) of a portion of the second higher order SH mode signal received at the first receiver, or a portion of the forth order higher order SH mode signal received at the second receiver to generate a FFT spectrum, and detecting a peak frequency of the FFT spectrum [fig. 1 shows transmitter #103 and Nth receivers; 0049 As shown in FIG. 2, by taking one-second measurements at the receiver (e.g., first receiver sub 104-1) using the operating frequency of 2kHz as well as the parameters in Table 1 above, both the first signal and the second signal have the peak amplitude at 1999Hz, as obtained via FFT, which are denoted by reference numerals 204 and 208, respectively.].
It would have been obvious to detect peak amplitude using FFT transform as taught by Wu because the peak may be readily identified in the frequency domain as compared with the original time domain display.

    PNG
    media_image1.png
    685
    436
    media_image1.png
    Greyscale


Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolshakov (US 2010/0263449 A1) as applied to claim 1 above, and further in view of Birchak (EP 0261825 A2).
Regarding claim 17, Bolshakov does not explicitly teach … and yet Birchak teaches the method of claim 1 wherein plurality of offset receivers are axially offset [fig. 3 shows transmitters/transducers #30 with receivers R1-R4 in between along a diagonal line on a borehole tool; 0027 each array comprises the two receivers and two transmitters found along each diagonal line of Fig. 2; 0035 detecting fractures…acoustic shear wave rather than the compression wave is measured.].
It would have been obvious to replace radially arranged seismic arrays as taught by Bolshakov, with the diagonal array as taught by Birchak so that sectors surrounding the casing may be examined for bond quality (Birchak) [0027].


    PNG
    media_image2.png
    279
    181
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. While the remarks have reiterated specific language added to the claims, the remarks also amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. To be clear, Bolshakov teaches an arrangement of transducers where by example one transducer acts as a transmitter and two transducers act as receivers. Furthermore the transducers are positioned equidistantly so that a path taken by induced waves/signals travels either 1/3 or 2/3 the logging tool circumference. Bolshokov is also concerned with inducing SH modes to identify phase and group velocities which are an indication of the surrounding borehole condition.
So in summary, while most of the claims are written in method form, this physical transducer arrangement described above seems to result inherently in a short and long signal travel path and so the existing art appears to still read (Bolshokov). Signal processing including Fourier analysis of signals is often used in seismology to identify peaks (Wu). Other dependent claim limitations regarding different transducer arrangements are also taught in the prior art (Birchak). While the Examiner has updated the rejection above based on amendment it appears that the same references still read on the instant claim limitations. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner Art Unit 3645


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645